DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “a rotary coupling is provided in the carrier and automatically couples with the drive upon insertion of the carrier into the device” as required by claim 33 and “disengaging from the drive upon removal of the carrier” as required by claim 44 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 44-45 and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 has been amended to require “a rotary coupling is provided in the carrier and automatically couples- 4 -Application No. 15/736,979 Docket No. 740126-296with the drive upon insertion of the carrier into the device”. There is no support in the Specification that the rotary coupling “automatically couples” with the drive.

Claim 44 has been amended to require “the carrier is insertable into the housing together with the rotary coupling and the at least two lenses”. There is no support in the Specification that the carrier and rotary coupling are both insertable together into the device. Claims 44 and 54 are also rejected as depending on claim 44.
New claim 54 requires “the drive is positively engaged with the rotary coupling” (emphasis added). There is no support in the Specification for the term “positively” and this term’s explicit and implicit definitions that further describes how the drive and rotary coupling are “engaged”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 28-30, 32-33, 44-45, and 48-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 48 each recites the limitations “the axial position” and “the target”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 21 has been amended to require “a carrier for holding the at least two lenses to be coated, each lens being rotatable on the carrier around an axis which intersects the lens, which is offset relative to said center axis of each of the tubular targets” (emphasis added). It is unclear as to which structure(s) (e.g. carrier, two lenses, each lens, an axis, both axes, a combination thereof, or a distinct structure) is/are intended to be ‘offset’ as claimed. Claims 28-30, 32-33, and 53 are also rejected as depending on claim 21.
Claims 33 and 53 each requires “a drive for rotating the lenses”. It is unclear as to whether ‘the lenses’ is intended to refer to “the at least two lenses”, or other lenses in general.
Claim 44 requires “a drive for rotating the lenses”. It is unclear as to whether ‘the lenses’ is intended to refer to “the at least two lenses”, or other lenses in general.
Claim 44 has been amended to require “a housing in which the means for producing and the drive are mounted”. It is unclear as to what structure is intended by the “housing” since the Specification and Drawings do not clearly recite a “housing”, in addition to how “housing” is intended to differentiate from “the device”.
Claim 44 has been amended to require “the drive of the device being engaged with the rotary coupling of the carrier when the carrier is in the housing for enabling rotation of the lenses within the carrier and disengaging from the drive upon removal of the carrier” (emphasis added). It is unclear from the claim as to what structure is intended to be “disengaging” from the drive.
New claim 54 requires “the drive is positively engaged with the rotary coupling” (emphasis added). It is unclear as to how the term “positively” is intended to further define the drive and rotary coupling being “engaged”.
Claims 21 and 48 each have a claim limitation of ‘means for sputtering comprising a rate profile of a rate of removal of the target during coating as a function of the axial position in a direction of the longitudinal extension of the target having a first region in which the rate of removal is at least essentially homogenous in a middle axial region of each elongated or tubular target and a second region toward ends of each elongated or tubular target in which an inhomogeneous rate of removal is produced, the rate of removal varies by more than 10%’ that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not disclose sufficient structure, material, or acts that would result in ‘the second region toward ends of each elongated or tubular target in which an inhomogeneous rate of removal is produced varies by more than 10%’ as claimed. Therefore, claims 21 and 48 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 32 requires plural lenses to be rotatable about a respective axis, which is already required by independent claim 21 by the limitation ‘at least two lenses, each lens being rotatable around an axis which intersects the lens’.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 32-33, 48, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804) in view of Pflug et al (DE 102013208771) and De Bosscher et al (US Patent No. 6,416,639).
With respect to claims 21 and 48, Zoeller discloses a device for coating lenses by sputtering (abstract), wherein figs. 1-2 depict the device comprises a pair of cathodes (i.e. sputter sources) [4],[5] each of which has rectangular (i.e. elongated) targets [6],[7] that are pivotable (i.e. rotated back-and-forth) at angle [] about respective bolts (i.e. center axis) [14],[15] for producing sputtering material onto at least two lenses [3],[3’], each sputter source [4],[5] having a magnetron for generating a magnetic field that produces a directed sputtering cloud from along a longitudinal extension of each elongated target [6],[7] as shown in fig. 1, and a voltage or power source applied to each sputter source [6],[7] (para 0006, 0010-0012, and 0014-0015). Zoeller further depicts in figs. 1-2 the at least two lenses [3],[3’] are held on a carrier [8], each lens [3],[3’] being rotatable on the carrier [8] around an axis (represented via shafts [10],[10’]) which both intersects the lens and is offset relative to the center axis [14],[15], the carrier [8] capable of being stationary (i.e. fixed location) relative to the elongated targets [6],[7] (para 0010-0014), wherein fig. 1 further depicts the carrier [8] supports and arranges the at least two lenses [3],[3’] in a plane that is parallel to the longitudinal extension of the elongated targets [6],[7] and offset from an axial center of each of the elongated targets [6],[7] at locations in which each lens [3],[3’] is above a portion of a middle axial region of the elongated targets [6],[7] and a portion of an ends region of the elongated targets [6],[7] (para 0010-0014).
However Zoeller is limited in that each target being tubular instead of elongated (i.e. rectangular) is not specifically suggested.
Pflug teaches in figs.1-2 a parallel pair of either elongated (i.e. rectangular) or pipe (i.e. tubular) targets for sputter depositing onto a curved or lenticular surface (i.e. lens) (Derwent Abstract), similar to the elongated targets [6],[7] of Zoeller. Pflug also teaches each parallel pair comprises a magnetron, with the tubular targets each rotatable about a respective longitudinally extending center axis (Derwent Abstract), with fig. 3 depicting the parallel pair of tubular targets sputter depositing onto the lens using a pivoting mechanism similar to that shown in fig. 2 of Zoeller.
Since Pflug recognizes the similarities of parallel pairs of either elongated and tubular as targets for sputter depositing onto lenses, it would have been obvious to one of ordinary skill in the art to replace the elongated targets of Zoeller with the tubular targets of Pflug as it is merely the selection of functionally similar parallel pairs of targets recognized in the prior art for sputter depositing onto lenses, and one of ordinary skill would have a reasonable expectation of success in doing so.
However the combination of references Zoeller and Pflug is limited in that while each tubular target has a rate of erosion or removal during sputtering from the magnetron, specific rates of removal at the middle axial region and ends region from the magnetron are not suggested.
De Bosscher teaches in fig. 3-6 an elongated target [2] (col. 5, lines 7-14), similar as that shown in fig. 19 of Zoeller. De Bosscher further teaches in fig. 7 the elongated target [2] having a magnetron for producing during coating a rate profile as a function of axial position in a longitudinal direction, the rate profile comprising a first region of erosion of material (i.e. rate of removal) at a middle axial region which is at least essentially uniform (i.e. homogenous) in a longitudinal extension of the elongated target [2], and a second region of erosion of material (i.e. rate of removal) at an ends region from which is non-uniform (i.e. inhomogenous) in the longitudinal extension at which the rate profile of the second region appears to vary from the first region by more than 10% (abstract; col. 8, lines 19-6; col. 9, lines 1-7). De Bosscher cites the advantages of the elongated target with magnetron producing the first and second regions as providing uniform target erosion and good utilization of target materials at least in the central (i.e. first) region (col. 2, lines 10-24; col. 3, lines 60-63).
It would have been obvious to one of ordinary skill in the art to incorporate the magnetron of De Bosscher as the magnetron for each tubular target of the combination of references to gain the advantages of providing uniform target erosion and good utilization of target materials at least in the first region.
With respect to claims 32 and 52, modified Zoeller further depicts in figs. 1-2 that the carrier [8] comprises the at least two lenses [3],[3’] (para 0014), wherein the carrier [8] holds the at least two lenses [3],[3’] in a manner that enables each of the lenses [3],[3’] to rotate around a respective axis [10],[10’] as shown in fig. 1 (para 0012-0015).
With respect to claims 33 and 53, Zoeller further depicts in figs. 1-2 each lens being rotatable on the carrier [8] via motor (i.e. drive) [9],[9’] of substrate holder (i.e. rotary coupling) [13],[13’] engaged with the carrier [8], wherein fig. 2 depicts the carrier [8] is fully capable of automatically coupling with the drive [9],[9’] on insertion of the carrier [8] into the device for enabling rotation of the at least two lenses [3],[3’] within the carrier [8] when the carrier [8] is in device (para 0010-0015). The carrier [8] is fully capable of holding respective axes of the at least two lenses [3],[3’] in a stationary position to the elongated targets [6],[7] (i.e. tubular targets from Pflug) (Zoeller, para 0012-0014).
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804), Pflug et al (DE 102013208771), and De Bosscher et al (US Patent No. 6,416,639) as applied to claim 21 above, and further in view of Lehan et al (US Patent No. 5,814,195).
With respect to claim 28, the combination of Zoeller, Pflug, and De Bosscher is cited as discussed for claim 21. However the combination of references is limited in that while Zoeller teaches the voltage or power source to the elongated (i.e. tubular from Pflug) targets [6],[7] is an AC power source with a medium-frequency (para 0012), the elongated targets [6],[7] operating alternatingly between cathode and anode is not specifically suggested.
Lehan teaches in figs. 2-3 a device for sputtering comprising a parallel pair of either elongated or cylindrical (i.e. tubular) targets attached to an AC power source (abstract; col. 2, lines 66-67; col. 3, lines 1-2), fig. 2 depicting the parallel pair of elongated targets [20],[22] that are rectangular (col. 1, lines 41-54), similar to the pair in Zoeller, and fig. 3 depicting the parallel pair of tubular targets [64],[65] (col. 3, lines 53-61). Lehan further teaches that the AC power source alternates to each tubular target between cathode and anode to help discharge a stored charge resulting from redeposited material in addition to cleaning of the elongated targets (col. 1, lines 41-65; col. 2, lines 6-20).
It would have been obvious to one of ordinary skill in the art that the AC power source of the combination of references alternates the tubular targets between cathode and anode as taught by Lehan to gain the advantages of discharging stored charges and cleaning of the elongated targets.
With respect to claim 29, modified Zoeller further discloses that additional lenses (such as four or more) are positioned over each of the elongated targets [6],[7] (i.e. tubular targets from Pflug) by extending a length of each of the tubular targets [6],[7] (para 0014), such as how fig. 1 depicts the at least two lenses [3’],[3’] (and thus the four or more lenses) are arranged linearly over each of the tubular targets [6],[7].
With respect to claim 30, modified Zoeller further depicts in fig. 2 axes [10],[10’] (from fig. 1) of the at least two lenses [3],[3’] run transversely to a common plane of the two elongated targets [6],[7] (i.e. tubular targets from Pflug).
Claims 44-45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804) in view of Pflug et al (DE 102013208771).
With respect to claim 44, Zoeller discloses a device for coating lenses in a sputter chamber (i.e. housing) by sputtering (abstract; para 0007 and 0010-0011), wherein figs. 1-2 depict the device comprises a pair of cathodes (i.e. sputter sources) [4],[5] each of which has rectangular (i.e. elongated) targets [6],[7] that is pivotable (i.e. rotated back-and-forth) at angle [] about a bolt (i.e. center axis) [14],[15] for producing sputtering material onto at least two lenses [3],[3’] (para 0006, 0010-0012, and 0014-0015), wherein figs. 1-2 further depict the at least two lenses [3],[3’] are held on a carrier [8], each lens being rotatable on the carrier [8] around an axis (represented via shafts [10],[10’]) via motor (i.e. drive) [9],[9’] of substrate holder (i.e. rotary coupling) [13],[13’], the axis [10],[10’] both intersecting the respective lens and is transversely offset relative to a longitudinally extending axis of each elongated target [6],[7] (para 0010-0014), wherein fig. 1 further depicts the carrier [8] supports and arranges the at least two lenses [3],[3’] in a direction parallel to the longitudinal extension of the elongated targets [6],[7] (para 0010-0014). Zoeller further discloses in fig. 2 the carrier [8] is fully capable of being insertable into the housing with the rotary coupling [13],[13’] and the at least two lenses [3],[3’], the drive [9],[9’] engaged with the rotary coupling [13],[13’] of the carrier [8] when the carrier [8] is in the housing for enabling rotation of the at least two lenses [3],[3’] within the carrier [8] and is fully capable of disengaging from the drive [9],[9’] on removal from the carrier [8] (para 0010-0015). 
However Zoeller is limited in that each target being tubular instead of elongated (i.e. rectangular) is not specifically suggested.
Pflug teaches in figs.1-2 a parallel pair of either elongated (i.e. rectangular) or pipe (i.e. tubular) targets for sputter depositing onto a curved or lenticular surface (i.e. lens) (Derwent Abstract), similar to the elongated targets [6],[7] of Zoeller. Pflug also teaches each parallel pair comprises a magnetron, with the tubular targets each rotatable about a respective longitudinally extending center axis (Derwent Abstract), with fig. 3 depicting the parallel pair of tubular targets sputter depositing onto the lens using a pivoting mechanism similar to that shown in fig. 2 of Zoeller.
Since Pflug recognizes the similarities of parallel pairs of either elongated and tubular as targets for sputter depositing onto lenses, it would have been obvious to one of ordinary skill in the art to replace the elongated targets of Zoeller with the tubular targets of Pflug as it is merely the selection of functionally similar parallel pairs of targets recognized in the prior art for sputter depositing onto lenses, and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 45, modified Zoeller further discloses having the carrier [8] be fully capable of holding respective axes of the at least two lenses [3],[3’] in a stationary position to the elongated targets [6],[7] (i.e. tubular targets from Pflug) (Zoeller, para 0012-0014).
With respect to claim 54, modified Zoeller further depicts in figs. 1-2 the drive [9],[9’] is positively engaged with the rotary coupling [13],[13’] when the carrier [8] is in the housing (para 0007 and 0010-0014).

Response to Arguments
Applicant’s Remarks on p. 7-9 filed 11/10/2022 are addressed below.


Drawing Objections
New fig. 5 has been canceled by Applicant; this previous objection is withdrawn.
Claims 33, 44, and 53 have each been amended; these previous objections to claims 33 and 44 are maintained for the new reasoning set forth above, while the previous objection to claim 53 is withdrawn.

Claim Objections
Claim 53 has been amended to require distinct subject matter from claim 33; this objection is withdrawn.

112 Rejections
On p. 7, Applicant states that the claimed rate profile of the first region and the second region is not an unexpected nor novel result, but simply due to the normal behavior or operation of the sputtering source, thus the device is enabled, as was also discussed in the interview summary dated 8/15/2022.
Based on this interview summary and Applicant’s statement on p. 7 that the rate profile is not unexpected nor novel but simply expected due to normal operation of the sputtering source, this 1st paragraph enablement rejection is withdrawn.
Claims 21 and 48 have each been amended regarding the “rate profile”; these previous 1st paragraph rejections are withdrawn.
Claim 21 has been amended to clarify each sputtering source has “a tubular target”; this previous 2nd paragraph rejection is withdrawn.
Claims 21 and 48 have each been amended to provide antecedent basis; these previous 2nd paragraph rejections are maintained.
Claim 31 has been canceled; these previous 1st and 2nd paragraph rejections are moot.
Claim 44 has been amended to require “the drive of the device being engaged with the rotary coupling” as shown in fig. 1; this previous 1st paragraph rejection is withdrawn.
Claim 44 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 44 has been amended to clarify ‘a carrier for holding at least two lenses to be coated, each respective one of the at least two lenses is transversely offset relative a longitudinally extending axis of rotation of the at least one tubular target’; this previous 2nd paragraph rejection is withdrawn.
Claim 48 has been amended to clarify “a tubular target” and provide antecedent basis; these previous 2nd paragraph rejections are withdrawn.
Claim 53 has been amended ; this previous 1st paragraph rejection is maintained for the new reasoning set forth above.

103 Rejections
Applicant’s arguments on p. 7-8 with respect to claims 21 and 48 have been considered but are moot because the arguments do not apply to the new combination of references Zoeller, Pflug, and De Bosscher being applied in the current rejection.
On p. 8, Applicant argues that Zoeller and De Bosscher do not teach the limitation of ‘holding a lens in both a first or middle axial region of a uniform rate and a second region with an inhomogeneous rate’ as required by claims 21 and 48.
The Examiner respectfully disagrees. First, the Specification does not provide sufficient corresponding structure, material, or acts for performing this entire claimed function and clearly link the structure, material, or acts to this claimed function, as discussed above in the 112 rejection section. Second, Applicant’s arguments are directed to the intended use of the claimed device, with the device taught by the combination of Zoeller, Pflug, and De Bosscher fully capable of operating in the claimed manner. Third, the combination of Zoeller, Pflug, and De Bosscher does teach this limitation since Zoeller teaches in fig. 1 each lens [3],[3’] is in a middle or first region of each planar target [6],[7] and in a second or end region of each planar target [6],[7], with De Bosscher teaching that each planar target [6],[7] has a uniform rate in middle axial region while an inhomogeneous rate of greater than 10% at each end region. Thus the combination does teach this limitation of claims 21 and 48.
Applicant's arguments on p. 8-9 with respect to claim 44 have been considered but are moot because the arguments do not apply to the new combination of references Zoeller and Pflug being applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794